June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          ISAURA MORALES AND FRANCISCO TORO, Appellants

NO. 14-15-00137-CV                          V.

    KARLA VACA AS ATTORNEY-IN-FACT FOR ALBERTO L. VACA,
                           Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 5, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Isaura Morales and Francisco Toro.


      We further order this decision certified below for observance.